Citation Nr: 0408257	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The veteran disagreed 
with this decision in December 2001.  In a statement of the 
case issued to the veteran and his service representative in 
April 2002, the RO concluded that no change was warranted in 
the denial of the veteran's claim.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in May 2002.  In supplemental statements of the case issued 
to the veteran and his service representative in June and 
August 2003, the RO again concluded that no change was 
warranted in the denial of the veteran's claim.

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

It is noted that, when the veteran filed his substantive 
appeal (VA Form 9) in May 2002, he stated that one of his in-
service stressors was witnessing a fellow airman's suicide 
between April and September 1980.  However, in the request 
for verification of this stressor sent by the RO to the 
United States Armed Services Center for the Research of Unit 
Records (USASCRUR) in June 2002, the RO incorrectly limited 
the search for records confirming this claimed in-service 
stressor to the period from April to July 1980.  USASCRUR 
responded in May 2003 that relevant records for the period 
from April to June 1980 had been researched and had confirmed 
one attempted suicide during that timeframe, although no 
further details were given.  Therefore, the Board is of the 
opinion that, on remand, a revised request for verification 
of the veteran's claimed in-service stressor should be made 
to USASCRUR in order to confirm whether an airman assigned to 
the 343rd Supply Squadron, Eielson Air Force Base, Alaska, 
committed suicide at any time between April and September 
1980 and, if so, to obtain supporting documentation.

It is also noted that, in February 2004, the veteran 
submitted a lay statement in support of his claim of 
entitlement to service connection for PTSD directly to the 
Board.  This lay statement concerned the veteran's claimed 
in-service stressor.  However, the RO has yet to consider the 
veteran's claim in light of the newly received evidence, and 
the veteran has not provided a waiver of RO jurisdiction over 
that evidence.  38 C.F.R. § 20.1304 (2003).  Accordingly, and 
because this claim is being remanded for additional 
development, the Board concludes that this claim also must be 
remanded to the RO for review of the newly submitted evidence 
in the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's claimed 
in-service stressor.  The veteran served 
in the U.S. Air Force from January 1968 
and June 1973.  The relevant unit of 
assignment is the 343rd Supply Squadron, 
Eielson Air Force Base, Alaska.  Send 
USASCRUR copies of the veteran's 
personnel records showing his service 
dates, duties, and units of assignment, 
and any statements provided by the 
veteran and/or his service representative 
concerning the claimed in-service 
stressor, to specifically include the 
statements made on the veteran's 
substantive appeal (VA Form 9) filed at 
the RO in May 2002.  Ask USASCRUR to 
provide the unit history and morning 
reports (if available) of the 343rd 
Supply Squadron, Eielson Air Force Base, 
Alaska, for the period from April 1, 
1980, to September 30, 1980.

2.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in light of all 
relevant evidence and pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


